Citation Nr: 0517547	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-04 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from December 1953 to December 
1975.

The appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional office (RO) in San Diego, California.

Service connection was in effect during the veteran's 
lifetime for the following: laminectomy, L-4/L-5, with fusion 
to sacrum with spondylosis; bursitis of the right elbow and 
wrist; senile cataracts of both eyes; defective hearing in 
the right ear with tinnitus; residuals of excision of vocal 
cord polyp; hemorrhoids; and generalized dermatitis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Two packets of service medical records are associated with 
the claims file.

When the veteran was initially examined by VA in February 
1978, he reported a history of hypertension over the prior 5 
years; blood pressure readings were 160/100 (3 times, both 
sitting and recumbent) and 156/96 (standing).  

The only additional clinical records in the file relate to 
his hospitalization by VA immediately prior to death.

The veteran's death certificate reflects that he died in the 
VA facility on November [redacted], 2002 due to respiratory failure 
(of days duration); due to pneumonia (of weeks duration); due 
to pancytopenia (of months duration) due to myelodysplasia 
(of years duration).  Although a biopsy was undertaken 
(apparently of respiratory specimens), an autopsy was not 
performed.

It is not shown that additional search has been undertaken to 
obtain additional clinical records, and there is no medial 
opinion of record as to the etiology and duration of the 
primary causes of his death, and/or whatever impact service 
or service-connected disabilities may have had on his death.

In addition to disability which is the result of service, or 
that which may be so presumed, disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Given the evidence cited above, and the recently revised 
regulations which mandate that assistance be provided in the 
development of the evidence, the Board has no option but to 
remand the case for development.  The case is remanded for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  She should be asked for details 
as to the veteran's care since service at 
all private and VA facilities, and these 
records, including all post-service VA 
clinical records, should be acquired, 
with the assistance of RO.

2.  The case should then be forwarded to 
a physician with appropriate expertise to 
review the entire file and render a 
determination as to the nature, duration 
and etiology of all primary, secondary 
and contributory causes of the veteran's 
death; and the impact his service, or 
service-incurred disabilities, including 
any respiratory or cardiovascular 
problems, and those for which he already 
had been granted service-connection, may 
have played in his death.  The opinions 
should be annotated to the evidence of 
record and carefully supported.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the appellant and her representative 
should be afforded a reasonable 
opportunity to respond.  Thereafter the 
case should be returned to the Board for 
further appellate review.  The appellant 
need do nothing further until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


